                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF ALASKA

 THE DOWNTOWN SOUP KITCHEN
 d/b/a DOWNTOWN HOPE CENTER,

        Plaintiff,

 v.                                             Case No. 3:18-cv-00190-SLG
 MUNICIPALITY OF ANCHORAGE,
 ANCHORAGE EQUAL RIGHTS                         PARTIES’ JOINT MOTION TO
 COMMISSION, and PAMELA BASLER,                 APPROVE CONSENT DECREE
 Individually and in her Official Capacity as
 the Executive Director of the Anchorage
 Equal Rights Commission,

        Defendants.


                                   INTRODUCTION

      Plaintiff The Downtown Soup Kitchen d/b/a Downtown Hope Center (“Hope

Center”) and Defendants Municipality of Anchorage, Anchorage Equal Rights

Commission (“AERC”), and Pamela Basler, individually and in her official capacity

(collectively “Defendants”), respectfully ask this Court to grant this Joint Motion to

Approve Consent Decree and to enter the attached proposed Consent Order.

                           PROCEDURAL BACKGROUND

      On February 1, 2018, Jessie Doe filed a complaint with the AERC alleging that

Hope Center violated Anchorage Municipal Code (“AMC”) § 5.20.050 when Hope

Center’s director stated Doe would not be able to stay at the shelter. The AERC pursued

Doe’s complaint against Hope Center under the AMC.




        Case 3:18-cv-00190-SLG Document 101 Filed 09/30/19 Page 1 of 8
       On August 16, 2018, Hope Center filed a complaint in this Court alleging violation

of its First and Fourteenth Amendment rights and its rights under the Alaska Constitution.

See ECF No. 1 at 33, ¶¶ 234-380. On November 1, 2018, Hope Center filed a motion for

preliminary injunction seeking to enjoin Defendants from enforcing AMC § 5.20.050 and

§ 5.20.020 as applied to it and AMC § 5.20.050(A)(2)(b) facially and as applied to it. See

ECF No. 29 at 3-4.

       On August 9, 2019, the Court granted that motion and temporarily enjoined

Defendants from—tracking the language from the Court’s order—(1) enforcing AMC

§ 5.20.050 and AMC § 5.20.020 as applied to the provision of overnight living space to

homeless persons by Hope Center and its agents, including its right to post its desired

policies, and to open its overnight shelter only to persons who were determined to be female

at birth; and (2) enforcing AMC § 5.20.050(A)(2)(b) as applied to the right of Hope Center

to post and discuss its desired policies with respect to its overnight homeless shelter. See

ECF No. 97 at 42-43.

       On August 26, 2019, the AERC administratively closed Doe’s complaint against

Hope Center.

                           SETTLEMENT BACKGROUND

       Following this Court’s preliminary injunction order and the AERC’s decision to

close Doe’s administrative complaint, the parties began settlement discussions. They

conferred by email, exchanged drafts of dismissal papers, and reached a final agreement

on September 18, 2019.
Downtown Hope Center v. MOA; 3:18-cv-00190-SLG                                            2




        Case 3:18-cv-00190-SLG Document 101 Filed 09/30/19 Page 2 of 8
                                        ARGUMENT

       This Court should enter the proposed consent order because it is fundamentally fair,

adequate, and reasonable.

       “A consent decree is essentially a settlement agreement subject to continued judicial

policing.” United States v. Oregon, 913 F.2d 576, 580 (9th Cir. 1990) (internal quotation

marks omitted). A court reviews a consent decree to determine whether it is “fundamentally

fair, adequate and reasonable.” Id. And “because it is a form of judgment, a consent decree

must conform to applicable laws.” Id. at 580.

       “The Court’s review of the Consent Decree is conducted in light of the public policy

favoring settlement.” United States v. Chevron U.S.A., Inc., 380 F. Supp. 2d 1104, 1111

(N.D. Cal. 2005). Thus, “[t]he district court’s role in reviewing the essentially private

agreement among the parties is ‘limited to the extent necessary to reach a reasoned

judgment that the agreement is not the product of fraud or overreaching by, or collusion

between, the negotiating parties.’” Oregon, 913 F.3d at 586 (citation omitted).

       “In applying the ‘fair, adequate and reasonable’ standard, courts examine both

procedural and substantive fairness.” Chevron U.S.A., Inc., 380 F. Supp.2d at 1111

(collecting cases). When a consent decree affects the public interest, courts have a

heightened responsibility to protect those interests and to safeguard those who did not

participate in the decree negotiations. Oregon, 913 F.2d at 581. But the consent decree

need not “be ‘in the public’s best interest’ if it is otherwise reasonable.” Id. (quoting S.E.C.


Downtown Hope Center v. MOA; 3:18-cv-00190-SLG                                                3




        Case 3:18-cv-00190-SLG Document 101 Filed 09/30/19 Page 3 of 8
v. Randolph, 736 F.2d 525, 529 (9th Cir. 1984)). The proposed order here satisfies these

standards.

I.     The Consent Decree is Procedurally Fair

       Procedural fairness requires a negotiation process that was “‘fair and full of

adversarial vigor.’” United States v. Pacific Gas & Elec., 776 F. Supp. 2d 1007, 1025 (N.D.

Cal. 2011) (quoting United States v. Telluride Co., 849 F. Supp. 1400, 1402 (D. Colo.

1994)). If the consent decree was the product of “good faith, arms-length negotiations,” it

is “presumptively valid and the objecting party has a heavy burden of demonstrating the

decree is unreasonable.” Oregon, 913 F.2d at 581.

       The proposed Consent Decree is the product of fair, careful negotiation. After Hope

Center filed suit in this Court, the parties began exchanging discovery materials and

extensively briefed several significant issues in this case, including a motion to abstain and

motion for preliminary injunction. After the Court resolved these motions, see ECF No.

97, and after the AERC closed Doe’s complaint, the parties were able to reach the proposed

Consent Decree. Thus, the parties have reached the proposed Consent Decree after

exchanging discovery and scrutinizing the factual and legal aspects of this case. This is the

epitome of good faith, arms-length negotiations.

II.    The Consent Decree is Substantively Fair

       Substantive fairness does not require a court to determine whether “the settlement

is one which the court itself might have fashioned, or considers ideal.” Chevron U.S.A.,

Inc., 380 F. Supp. 2d at 1111 (internal quotation marks omitted). Instead, the “court’s

Downtown Hope Center v. MOA; 3:18-cv-00190-SLG                                              4




        Case 3:18-cv-00190-SLG Document 101 Filed 09/30/19 Page 4 of 8
approval ‘is nothing more than an amalgam of delicate balancing, gross approximations

and rough justice.’” Oregon, 913 F.2d at 581 (quoting Officers for Justice, 688 F.2d at

625). “The court need only be satisfied that the decree represents a reasonable factual and

legal determination.” Id. (internal quotation marks omitted). Applied here, the parties agree

that the proposed Consent Decree is a carefully negotiated compromise whose terms reflect

this Court’s prior order and the parties’ priorities.

III.   The Consent Decree is Reasonable

       The parties agree that the proposed Consent Decree is reasonable. Both parties

benefit from the proposed Consent Decree because Hope Center receives the relief it seeks,

and Hope Center dismisses all other claims not resolved by the proposed Decree. The

parties further agree that the attorneys’ fees and costs have been reasonably calculated. See

Lares v. Reliable Wholesale Lumber, Inc., No. 8:18-CV-0157-JLS-AGR, 2018 WL

6219936, at *3 (C.D. Cal. Oct. 18, 2018) (declining to “second-guess a sophisticated

defendant’s own assessment of liability sua sponte”). Furthermore, the alternative to the

proposed Consent Decree is continuing to litigate this case. The parties agree that the

proposed Consent Decree is the better course.

IV.    The Consent Decree Does Not Violate Law or Public Policy

       “[A] consent decree need not impose all the obligations authorized by law.” Oregon,

913 F.2d at 581. “[T]he law only requires that the agreement ‘come within the general

scope of the case made by the pleadings.’” Flores v. Lynch, 828 F.3d 898, 907 n.3 (9th Cir.



Downtown Hope Center v. MOA; 3:18-cv-00190-SLG                                             5




        Case 3:18-cv-00190-SLG Document 101 Filed 09/30/19 Page 5 of 8
2016) (quoting Local No. 93, Int’l Ass’n of Firefighters v. City of Cleveland, 478 U.S. 501,

525 (1986)).

       The parties agree that the proposed Consent Decree comes within the general scope

of the case made by the pleadings and does not violate any legal grounds upon which the

complaint was based. See generally ECF No. 1. The proposed Consent Decree is also

consistent with the law and public policy, because, as determined by the Court, “AMC

§§ 5.20.020 and 5.20.050 do not appear to apply to Hope Center’s homeless shelter.

Therefore, enjoining the enforcement of those provisions against Hope Center’s homeless

shelter will not significantly curtail the public interest.” ECF No. 97 at 41.

                                      CONCLUSION

       The proposed Consent decree is fair, adequate, and reasonable. The parties therefore

jointly ask this Court to approve and sign it and end this litigation.

       Respectfully submitted this 30th day of September, 2019.

 By: /s/ Ryan J. Tucker                            By: /s/ Ryan A. Stuart
 David A. Cortman, AZ Bar No. 029490*              Ryan A. Stuart
 Jonathan A. Scruggs, AZ Bar No. 030505*           Meagan Carmichael
 Ryan J. Tucker, AZ Bar No. 034382*                Municipal Attorney’s Office
 Katherine L. Anderson, AZ Bar No. 033104*         P.O. Box 196650
 ALLIANCE DEFENDING FREEDOM                        Anchorage, Alaska 99519-6650
 15100 N. 90th Street                              (907) 343-4545
 Scottsdale, Arizona 85260                         (907) 343-4550 (Fax)
 (480) 444-0020                                    uslit@muni.org
 (480) 444-0028 (Fax)
 dcortman@adflegal.org                             Attorneys for Defendants
 jscruggs@adflegal.org
 rtucker@adflegal.org
 kanderson@adflegal.org

Downtown Hope Center v. MOA; 3:18-cv-00190-SLG                                            6




        Case 3:18-cv-00190-SLG Document 101 Filed 09/30/19 Page 6 of 8
Sonja Redmond, AK Bar No. 0605022
PO Box 3529
35202 Kenai Spur Hwy.
Soldotna, Alaska 99669
(907) 262-7846
(907) 262-7872 (Fax)
sredmond@greatlandjustice.com

Attorneys for Plaintiff

* admitted pro hac vice




Downtown Hope Center v. MOA; 3:18-cv-00190-SLG                          7




       Case 3:18-cv-00190-SLG Document 101 Filed 09/30/19 Page 7 of 8
                           CERTIFICATE OF SERVICE

      I hereby certify that on September 30, 2019, the foregoing was filed with the Clerk

of Court using the CM/ECF system, which will send notification of such filing to the

following:

      Ryan A. Stuart
      Meagan Carmichael
      Assistant Municipal Attorney
      Municipal Attorney’s Office
      P.O. Box 196650
      Anchorage, Alaska 99519-6650

      Sonja Redmond
      LAW OFFICE OF SONJA REDMOND
      PO Box 3529
      35202 Kenai Spur Hwy.
      Soldotna, Alaska 99669




                                            /s/ Ryan J. Tucker
                                            Ryan J. Tucker
                                            Attorney for Plaintiff




Downtown Hope Center v. MOA; 3:18-cv-00190-SLG                                         8




        Case 3:18-cv-00190-SLG Document 101 Filed 09/30/19 Page 8 of 8
